DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 02/10/2022 has been entered. Claims 1-10, 12-20, and 22-33 are pending in this US patent application. Claims 18-20, 22-27, and 29-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.
Claims 1-10, 12-17, 28, and 33 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 02/10/2022 have been received and considered.

Withdrawn Objections/Rejections
	All objections to and rejections of claims 11 and 21 set forth in the previous Office action are withdrawn in light of the amendment of 02/10/2022, which cancelled these claims.
	All rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 02/10/2022, which brought the limitations of previous claim 11 into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is newly rejected as necessitated by amendment under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 1 recites that the linker comprises one of a list of specific polypeptide sequences. Claim 3, however, recites that the linker is selected from the group consisting of a peptide, a polypeptide, a cross-linking reagent, and a coupling agent. Because the linker of claim 1 can only be a polypeptide, it is unclear how the linker could fit into one of the other categories recited in claim 3. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 3, rendering it indefinite. Therefore, claim 3 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 3 as a substantial duplicate of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is newly rejected as necessitated by amendment under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1, which has been amended to recite that the linker comprises one of a list of specific polypeptide sequences. Claim 3, however, recites that the linker is selected from the group consisting of a peptide, a polypeptide, a cross-linking reagent, and a coupling agent, which is broader than the short list of specific polypeptides recited in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., Experimental & Molecular Medicine 46: e121 (2014).

Lee teaches the fusion of human indoleamine 2,3-dioxygenase 1 with hemagglutinin through a linker containing Flag, P2A, and human indoleamine 2,3-dioxygenase 2 (see entire document, including page 3, Figure 1a; reads on claim 33; the Examiner notes that hemagglutinin is a targeting moiety that binds to proteins on the surfaces of red blood cells).

Therefore, claim 33 is anticipated by Lee and is rejected under 35 U.S.C. 102(a)(1).

Allowable Subject Matter
The closest prior art to claims 1-10, 12-17, and 28 is found in the teachings of Inohara and Bremer as discussed in the previous Office action. However, these references do not teach using the linkers recited in amended claim 1. As such, the cited claims are free of the prior art.

Conclusion
Claims 1-2, 4-10, 12-17, and 28 are allowed. Claims 3 and 33 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/16/2022